[Cite as State v. Hill, 2020-Ohio-4235.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 28577
                                                 :
 v.                                              :   Trial Court Case No. 2019-CRB-2177
                                                 :
 TANZANIA HILL                                   :   (Criminal Appeal from
                                                 :   Municipal Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                             Rendered on the 28th day of August, 2020.

                                            ...........

JORDAN L. BLAKE, Atty. Reg. No. 0099050, Assistant Prosecuting Attorney, City of
Dayton Prosecutor’s Office, Appellate Division, 335 West Third Street, Room 372,
Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

MARIA L. RABOLD, Atty. Reg. No. 0089080, 443 East Central Avenue, Miamisburg, Ohio
45342
      Attorney for Defendant-Appellant

                                           .............

DONOVAN, J.
                                                                                         -2-


       {¶ 1} Defendant-appellant Tanzania Hill appeals her conviction for one count of

assault, in violation of R.C. 2903.13(A), a misdemeanor of the first degree. Hill filed a

timely notice of appeal on October 9, 2019.

       {¶ 2} The incident which formed the basis for Hill’s conviction occurred on the

afternoon of May 8, 2019, when she was a passenger in an “orange little car” driven by

Damonica Core. Tr. 4.      The victim in this case, Icesse Messiah, testified that she

observed Core and Hill as she was driving in her own vehicle, a GMC Yukon, down

Gettysburg Avenue in Dayton, Ohio. Messiah testified that she was accompanied by her

partner, Tonya, who was riding in the front passenger seat of the Yukon. When Messiah

first observed Hill and Core, they were driving in the opposite direction on Gettysburg

Avenue. Messiah testified that she observed Core perform a U-turn in the street and

begin following her vehicle.

       {¶ 3} Shortly thereafter, Messiah stopped her vehicle at a nearby store, and Tonya

exited the vehicle and went inside the store. Messiah testified that Core parked her

vehicle in front of Hill’s vehicle. Core and Hill then exited the orange car and walked over

to Messiah’s Yukon. Core began asking about money that she gave to Messiah to

purchase a car part from Messiah’s brother. Messiah responded that her brother had

the money. Core then accused Messiah of stealing the money. Messiah testified that

at this point, she drove out of the parking lot towards her brother’s house, which was

nearby on Wildwood Avenue. Messiah testified that Core and Hill followed her all the

way to her brother’s house and repeatedly called her on her cellphone asking about the

money.

       {¶ 4} Upon reaching Wildwood Avenue, Messiah drove to where the street ended
                                                                                       -3-


and attempted to turn around so that she could park in front of her brother’s house.

However, Hill and Core pulled in front of Messiah’s vehicle in order to block her in. From

her vehicle, Messiah threatened to hit Core’s vehicle. Core moved her vehicle out of the

way, and Messiah drove up to her brother’s house. Messiah testified that before she

was able put her vehicle in park, she was hit from behind by Core.

       {¶ 5} Messiah testified that, after being struck from behind, she remained in her

vehicle. Shortly thereafter, Messiah observed Hill exit Core’s vehicle. Hill approached

Messiah’s vehicle asking, “Where’s the money?” Tr. 12, 28. Hill then walked up to

Messiah’s open driver’s window.       Messiah testified that, when Hill raised her hand,

Messiah’s face and eyes immediately began burning and she had trouble breathing.

Messiah drove away and called the police, who directed her to travel to a nearby police

station on Washington Street, where she would be met by an officer. Messiah testified

that Core and Hill followed her to the police station.

       {¶ 6} Messiah was met by Dayton Police Officer Christopher Smith when she

arrived at the station. Officer Smith testified that Messiah pointed out to him the orange

vehicle driven by Core as it passed by the police station. Messiah also informed Officer

Smith that Core and Hill had been following her around and asking for money and that

Hill had pepper sprayed her in her parked vehicle on Wildwood Avenue. Officer Smith

testified that he observed that Messiah’s eyes were tearing up and her face was swollen.

Officer Smith also testified that he detected the distinct odor of pepper spray emanating

from the interior of Messiah’s vehicle. According to Smith, Messiah informed him that

Core had struck the rear end of her vehicle; he inspected Messiah’s rear bumper and

noted that it looked as if it had recently been hit by another vehicle. After interviewing
                                                                                        -4-


Messiah, Officer Smith followed her to her mother’s house in his police cruiser in order to

insure her safety.

       {¶ 7} Thereafter, Officer Smith traveled to Core’s residence in order to speak with

her regarding Messiah’s allegations. Officer Smith testified that, when he arrived, he

immediately noticed the orange vehicle that Messiah had earlier pointed out to him as it

drove past the police station. Officer Smith inspected the front bumper of the vehicle and

observed damage consistent with the damage done to the rear bumper of Messiah’s

vehicle. Officer Smith testified that he spoke with Core, and she stated that she and Hill

had been following Messiah earlier and asking about money.

       {¶ 8} On May 10, 2019, Hill was charged by criminal complaint with one count of

misdemeanor assault. Hill pled not guilty, and a bench trial was held on July 24, 2019.

Hill was found guilty of assault. On September 17, 2019, the trial court sentenced Hill to

180 days in jail with 180 days suspended, basic supervision for one year, an order to

submit to alcohol/drug testing during her term of supervision, an alcohol/drug evaluation,

a one-day anger management class, and a $50 fine plus court costs.

       {¶ 9} It is from this judgment that Hill now appeals.

       {¶ 10} Because they are interrelated, Hill’s two assignments of error will be

discussed together:

              APPELLANT’S CONVICTION OF ASSAULT WAS AGAINST THE

       MANIFEST WEIGHT OF THE EVIDENCE.

              THE STATE’S EVIDENCE WAS INSUFFICIENT TO SATISFY ITS

       BURDEN TO PROVE EACH AND EVERY ELEMENT OF ASSAULT

       BEYOND A REASONABLE DOUBT.
                                                                                           -5-


       {¶ 11} In her first assignment, Hill contends that her assault conviction was against

the manifest weight of the evidence. In her second assignment, Hill argues that the State

failed to adduce sufficient evidence to support her conviction for assault.

       {¶ 12} This Court has previously noted:

               When a conviction is challenged as being against the weight of the

       evidence, an appellate court must review the entire record, weigh the

       evidence and all reasonable inferences, consider witness credibility, and

       determine whether, in resolving conflicts in the evidence, the trier of fact

       “clearly lost its way and created such a manifest miscarriage of justice that

       the conviction must be reversed and a new trial ordered.” State v.

       Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997). In a manifest-

       weight analysis, the credibility of the witnesses and the weight to be given

       to their testimony are primarily for the trier of facts to resolve. State v.

       DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967).                “Because the

       factfinder * * * has the opportunity to see and hear the witnesses, the

       cautious exercise of discretionary power of a court of appeals to find that a

       judgment is against the manifest weight of the evidence requires that a

       substantial deference be extended to the factfinder's determinations of

       credibility.   The decision whether, and to what extent, to credit the

       testimony of particular witnesses is within the peculiar competence of the

       factfinder, who has seen and heard the witnesses.” State v. Lawson, 2d

       Dist. Montgomery No. 16288, 1997 WL 477684, *5 (Aug. 22, 1997). This

       court will not substitute its judgment for that of the trier of fact on the issue
                                                                                          -6-


      of witness credibility unless it is patently apparent that the trier of fact lost

      its way. State v. Bradley, 2d Dist. Champaign No. 97-CA-03, 1997 WL
691510 (Oct. 24, 1997). * * *

State v. Nelson, 2d Dist. Greene No. 2014-CA-7, 2015-Ohio-113, ¶ 29.

      {¶ 13} Regarding the sufficiency of the evidence, this Court has previously stated:

             “A sufficiency of the evidence argument disputes whether the State

      has presented adequate evidence on each element of the offense to allow

      the case to go to the jury or sustain the verdict as a matter of law.” State v.

      Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-525, ¶ 10, citing State

      v. Thompkins, 78 Ohio St. 3d 380, 678 N.E.2d 541 (1997). When reviewing

      whether the State has presented sufficient evidence to support a conviction,

      “the relevant inquiry is whether any rational finder of fact, after viewing the

      evidence in the light most favorable to the State, could have found the

      essential elements of the crime proven beyond a reasonable doubt.” State

      v. Dennis, 79 Ohio St. 3d 421, 430, 683 N.E.2d 1096 (1997), citing Jackson

      v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). A

      guilty verdict will not be disturbed on appeal unless, “reasonable minds

      could not reach the conclusion reached by the trier-of-fact.” Id.

State v. Wilson, 2d Dist. Montgomery No. 27001, 2016-Ohio-7329, ¶ 6.

      {¶ 14} As previously stated, Hill was convicted of misdemeanor assault in violation

of R.C. 2903.13(A), which provides in pertinent part that “[n]o person shall knowingly

cause or attempt to cause physical harm to another * * *.”

      {¶ 15} On appeal, Hill argues that Messiah was not a credible witness because
                                                                                       -7-


of certain alleged inconsistencies in her testimony, namely: 1) where Messiah stopped

her vehicle on Wildwood Avenue when she was assaulted; 2) whether Tonya was still in

Messiah’s vehicle when the assault occurred; and 3) the extent of her injuries as a result

of being pepper-sprayed by Hill. Hill also argues that Messiah’s testimony was not

credible because she could not remember which hand Hill used to pepper-spray her or

how Hill’s hair was arranged on the day of the assault.

       {¶ 16} Initially, we note that where Messiah’s car was parked in relation to her

brother’s house on Wildwood Avenue when the assault occurred was of minimal

significance regarding whether Hill pepper-sprayed Messiah in her vehicle. The same is

true of whether Tonya was a passenger in Messiah’s vehicle when the assault occurred.

As previously noted, Messiah testified that before driving to her brother’s house on

Wildwood Avenue, she and Tonya stopped at a store, and Tonya exited the vehicle and

went into the store. Core and Hill then drove in front of Messiah and began asking her

questions about money which had allegedly been paid to Messiah’s brother. At trial,

Messiah testified as follows:

       The State: What was Damonica Core’s response to your saying where the

       money was?

       Messiah: She said I stole her money.

       Q: Ok. What happened next?

       A: Tonya got in the car. I pulled off. I traveled down Gettysburg. I hit a

       left on Cornell and then I hit a right on Salem Avenue. By that time they

       were still following me the whole way there. I traveled all the way down. I

       hit a right on Germantown and I hit a left on Broadway, South Broadway, to
                                                                                        -8-


       go to where my brother’s house [sic]. I hit a left on East Stewart. They

       were staying right behind. The[y] ran a stop sign. I turned on Wildwood

       and that’s when I went….Wildwood is a dead end street, so you got to go

       all the way down and turn around.

       Q: Ok. And do you know someone that lives on Wildwood or…..

       A: My brother lives on Wildwood.

       Q: Your brother lives on Wildwood?

       A: Yes.

       Q: Ok. So, was it your intent to go to your brother’s home?

       A: Yes.

Tr. 8-9.

       {¶ 17} Later, the State again asked Messiah whether Tonya was still in the vehicle

when the assault occurred, and Messiah clarified her testimony as follows:

       The State: Did you get to your brother’s house?

       Messiah: When I got to it, I had to go down the street to turn around to park

       in front of his house. When I came down the street to turn around, they

       stopped, like in front of me, to block me off and I told them to move before I

       hit their car. I……basically I was trying to scare them. They moved the

       car and then I pulled in out in front…..in front of my brother’s house and

       then I stopped.

       Q: Ok. And is your passenger still in the vehicle at this time?

       A: No. No.

       Q: Where did your passenger get dropped off? At the store?
                                                                                             -9-


          A: At the store.

          Q: Ok. So, when you left the store your passenger stayed at the store?

          A: Yes.

          Q: So, you pull up in front of your brother’s house. Do you have any

          problems parking front of your brother’s house?

          A: No.

Tr. 10.

          {¶ 18} At that point, Core rear-ended Messiah’s vehicle. Messiah then observed

Hill exit Core’s vehicle. As Hill approached Messiah’s vehicle, she asked, “Where’s the

money?” Tr. 12, 28. Hill then walked up to Messiah’s open driver’s window. Messiah

testified that she observed Hill raise her hand. Messiah testified that her face and eyes

immediately began burning and she had trouble breathing. Simply put, it is undisputed

that after asking Messiah about money in the parking lot of the store, Core and Hill

followed Messiah to her brother’s house and rear-ended Messiah’s vehicle, at which point

Hill walked over to Messiah’s vehicle and sprayed her in the face with pepper spray.

          {¶ 19} Additionally, Hill’s assertion that Core testified that she had no recollection

of being on Wildwood Avenue on the day of the assault is not supported by the record.

During her direct examination, Core testified that she remembered being on Wildwood

Avenue, but she had not known the name of the street at the time of the assault. While

Core testified that Hill never got out of the vehicle on Wildwood Avenue and did not pepper

spray Messiah, the trial court apparently did not find her testimony to be credible in that

regard.

          {¶ 20} The State also adduced evidence regarding the nature and extent of
                                                                                           -10-


Messiah’s injuries. Specifically, Messiah testified that she observed Hill walk to the

driver’s window of her vehicle; Hill raised her hand, at which point Messiah felt her face

and eyes immediately begin burning and she had trouble breathing.               As previously

stated, Officer Smith testified that he observed at the police station that Messiah’s eyes

were tearing up and her face was swollen. Officer Smith also testified that he detected

the distinct odor of pepper spray emanating from the interior of Messiah’s vehicle.

Officer Smith also corroborated the events surrounding the incident based upon the

damage to Messiah’s and Core’s vehicles. We also note that Core, the sole defense

witness, acknowledged her prior conviction for falsification in 2017.

       {¶ 21} Having reviewed the record, we find no merit in Hill's manifest-weight

challenge. It is well-settled that evaluating witness credibility is primarily for the trier of

fact. State v. Benton, 2d Dist. Miami No. 2010-CA-27, 2012-Ohio-4080, ¶ 7. Here the

trial court quite reasonably credited the testimony provided by the State's witnesses,

applied said evidence and all reasonable inferences to the elements of the offense, and

found Hill guilty of assault. Whether Hill used pepper spray during her attack on Messiah

was a question of fact for the trial court to decide. Having reviewed the entire record, we

cannot clearly find that the evidence weighs heavily against conviction, or that a manifest

miscarriage of justice has occurred.

       {¶ 22} Furthermore, construing the evidence presented in a light most favorable to

the State, as we must, we conclude that a rational trier of fact could have found all of the

essential elements of the crime for which Hill was indicted and found guilty to have been

proven beyond a reasonable doubt. Hill's conviction for assault therefore was supported

by legally sufficient evidence.
                                                                                     -11-


       {¶ 23} Hill’s first and second assignments of error are overruled.

       {¶ 24} Both of Hill’s assignments of error having been overruled, the judgment of

the trial court is affirmed.

                                     .............



TUCKER, P.J. and WELBAUM, J., concur.



Copies sent to:

Jordan L. Blake
Stephanie Cook
Maria L. Rabold
Hon. Christopher D. Roberts